Citation Nr: 1047285	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for trigeminal neuralgia, to 
include consideration pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for trigeminal neuralgia.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of 
the claim.  VA's duty to assist includes obtaining relevant 
records from a Federal department or agency, if available.  
38 C.F.R. § 3.159(c)(2) (2010).  

In a November 2010 statement through his representative, the 
Veteran asserted that the RO has not obtained all of the 
available VA medical records pertaining to this claim.  Because 
those records may be useful in deciding the Veteran's claim for 
entitlement to service connection for trigeminal neuralgia, an 
attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that in his November 2010 statement, the 
Veteran maintained that he had also received private treatment 
for his trigeminal neuralgia prior to having received any VA 
medical treatment.  Those records should also be obtained.    

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Ask the Veteran to provide all the 
sources of private treatment for his 
trigeminal neuralgia since separation from 
service and obtain any necessary release of 
information forms.  Make appropriate 
efforts to obtain all post-service private 
treatment records.  Additionally, ask the 
Veteran to provide all sources of VA 
treatment and all dates of that treatment 
for his trigeminal neuralgia since 
separation from service and obtain all of 
those records.  All efforts to obtain the 
records should be fully documented, and the 
facilities must provide a negative response 
if records are not available.
 
2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

